       Case: 1:17-md-02804 Doc #: 3626 Filed: 02/09/21 1 of 3. PageID #: 509056




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                      MDL No. 2804


                                          TRANSFER ORDER


Before the Panel: Plaintiffs in eight actions move under Panel Rule 7.1 to vacate the orders
conditionally transferring their respective actions, which are listed on Schedule A, to MDL No.
2804. Various responding defendants 1 oppose the motions. Additionally, defendant Hikma
Pharmaceuticals USA, Inc., moves to transfer, under 28 U.S.C. § 1407, the two Northern District
of Mississippi actions, which also are listed on Schedule A, to the Northern District of Ohio for
inclusion in MDL No. 2804. The motion to transfer the Northern District of Mississippi actions
is unopposed.

        After considering the arguments of counsel, we find these actions involve common
questions of fact with the actions previously transferred to MDL No. 2804, and that transfer under
28 U.S.C. § 1407 will serve the convenience of the parties and witnesses and promote the just and
efficient conduct of the litigation. Moreover, transfer is warranted for the reasons set forth in our
order directing centralization. In that order, we held that the Northern District of Ohio was an
appropriate Section 1407 forum for actions sharing factual questions regarding the allegedly
improper marketing and distribution of various prescription opiate medications into states, cities,
and towns across the country. See In re Nat’l Prescription Opiate Litig., 290 F. Supp.3d 1375,
1378-79 (J.P.M.L. 2017).

        Despite some variances among the actions before us, all share a factual core with the MDL
actions: the manufacturer and distributor defendants’ alleged knowledge of and conduct regarding
the diversion of these prescription opiates, as well as the manufacturers’ allegedly improper
marketing of the drugs. See id. The Northern District of Mississippi actions subject to defendant’s
motion to transfer involve personal injuries arising from the use of the addiction treatment drug
Suboxone, which itself is an opioid medication and at issue in certain MDL actions. See, e.g.,
Town of Cottage City, et al. v. Allergan plc, et al., D. Maryland, C.A. No. 8:20-796, Compl. at ¶
58. All actions therefore fall within the MDL’s ambit.

   1
     Amerisourcebergen Corp. and Amerisourcebergen Drug Corp.; Cardinal Health, Inc.; and
McKesson Corp. (distributor defendants); Actavis, LLC, Actavis Pharma, Inc.; Cephalon, Inc.;
Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.; Hikma Pharmaceuticals USA Inc.;
Janssen Pharmaceutica, Inc.; Janssen Pharmaceuticals, Inc.; Johnson & Johnson;
Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Par Pharmaceuticals, Inc., Par Pharmaceutical
Companies, Inc.; Teva Pharmaceutical Industries Ltd.; Teva Pharmaceuticals USA, Inc.; and
Watson Laboratories, Inc. (manufacturing defendants).
     Case: 1:17-md-02804 Doc #: 3626 Filed: 02/09/21 2 of 3. PageID #: 509057

                                                      -2-


        Plaintiffs which are moving to vacate their respective conditional transfer orders oppose
transfer by principally arguing that federal jurisdiction is lacking over their cases. But opposition
to transfer based on a jurisdictional challenge is insufficient to warrant vacating conditional
transfer of factually related cases. Most opponents of transfer also argue that including their
actions in this large MDL will cause them inconvenience and delay the progress of their actions,
including the resolution of their remand motion. Given the undisputed factual overlap with the
MDL proceedings, transfer is justified to facilitate the efficient conduct of the litigation as a whole.
See In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L.
2012) (“[W]e look to the overall convenience of the parties and witnesses, not just those of a single
plaintiff or defendant in isolation.”).

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A.
Polster for inclusion in the coordinated or consolidated pretrial proceedings.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                         ______________________________________________
                                                     Karen K. Caldwell
                                                           Chair

                                       Catherine D. Perry                      Nathaniel M. Gorton
                                       Matthew F. Kennelly                     David C. Norton
                                       Roger T. Benitez                        Dale A. Kimball
   Case: 1:17-md-02804 Doc #: 3626 Filed: 02/09/21 3 of 3. PageID #: 509058




IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                      MDL No. 2804


                                           SCHEDULE A

           Northern District of Illinois

     VILLAGE OF ADDISON, ET AL. v. CEPHALON, INC., ET AL., C.A. No. 1:20-05534

           Northern District of Mississippi

     SMITH v. INDIVIOR, INC., ET AL., C.A. No. 3:20-00187
     BLANKENSHIP v. INDIVIOR, INC., ET AL., C.A. No. 4:20-00135

           Eastern District of Missouri

     BARRY COUNTY v. ALLERGAN PLC, ET AL., C.A. No. 4:20-01452

           Northern District of Oklahoma

     CITY OF TULSA v. CEPHALON, INC., ET AL., C.A. No. 4:20-00493

           Western District of Oklahoma

     ELK CITY CITY OF v. CEPHALON, INC., ET AL., C.A. No. 5:20-00998

           Eastern District of Pennsylvania

     LABORERS' DISTRICT COUNCIL BUILDING AND CONSTRUCTION HEALTH
       AND WELFARE FUND v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:20-04804
     SHEET METAL WORKERS LOCAL 19 HEALTH FUND v. PURDUE PHARMA L.P.,
       ET AL., C.A. No. 2:20-04805
     DISTRICT ATTORNEY OF CLEARFIELD COUNTY v. PURDUE PHARMA L.P., ET
       AL., C.A. No. 2:20-05171
     ASBESTOS WORKERS LOCAL UNION NO. 2 WELFARE FUND v. ALLERGAN,
       PLC, ET AL., C.A. No. 2:20-05191
